Citation Nr: 1209045	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-45 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood, rated as 30 percent disabling prior to September 17, 2009, and as 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that in November 2009, the Veteran also perfected an appeal for the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in a June 2011 statement, the Veteran indicated that he only wished to continue the appeal for the issue of entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood.  Therefore, the issue of entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood is the only issue that is before the Board at this time.  

In a June 2011 rating decision, the RO increased the initial rating for the Veteran's service-connected bipolar disorder with adjustment disorder with anxiety and depressed mood to 70 percent, effective September 17, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

In a November 2011 communication, the Veteran withdrew his appeal concerning entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  

In November 2009, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood, as identified in the September 2009 statement of the case.  

In a November 2011 written communication, the Veteran stated that he wished to have his pending claim before the Board withdrawn.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increased initial rating for bipolar disorder with adjustment disorder with anxiety and depressed mood is dismissed.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


